                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                                  1:18 CV 16


    RACHEL CARPENTER, as
    Administratrix of the Estate of Pedro Cruz-
    Amado,

                        Plaintiff,

                 v.

    WILSON SCOTT TRAMMEL, in his                                     ORDER
    Individual and Official capacities as a
    Deputy of the Cleveland County Sheriff’s
    Department, JAMES ALAN NORMAN,
    in his Individual Capacity and in his
    Official Capacity as Sheriff of Cleveland
    County, THE COUNTY OF
    CLEVELAND, a North Carolina
    Municipality, and LIBERTY MUTUAL
    INSURANCE COMPANY, as surety,

                        Defendants.

         This matter is before the Court on Plaintiff’s Motion to Compel Discovery (Doc.

21).1 The issues have been fully briefed, and the matter is ripe for ruling. As discussed

below, Plaintiff’s Motion is GRANTED IN PART and DENIED IN PART.

I.       Background

         Plaintiff, acting as the administratrix of her son’s estate, filed this action on January

25, 2018. See Compl. (Doc. 1). In summary, Plaintiff alleges that Defendant Wilson Scott



1
 Plaintiff’s Motion was originally filed as a sealed Motion. It was subsequently unsealed pursuant
to the Court’s Order and Plaintiff’s Notice of Intent Not to Withdraw Motion. See (Docs. 23, 24).
Trammel, a deputy with the Cleveland County Sheriff’s Department, shot her unarmed son,

Pedro Cruz-Amado, to death in the front yard of his home. Id. ¶¶ 28, 29. Named as

defendants are Deputy Trammel, in his individual and official capacities, Cleveland County

Sheriff James Alan Norman, in his individual and official capacities, Cleveland County,

and Liberty Mutual Insurance Company, which is Sheriff Norman’s bond company. Id. ¶¶

5, 10-11, 13-14, 25.

      Plaintiff’s Complaint contains the following claims:

    Wrongful death: Negligence/gross negligence of Defendant Cleveland County;

    Wrongful death: Official capacity claim against Defendant Norman;

    Negligence/gross negligence:      Individual and official capacity claims against

      Defendant Trammel;

    Assault and battery: Individual and official capacity claims against Defendant

      Trammel;

    “Acts of Malice and Acts Beyond Scope of Duties”;

    Punitive Damages;

    Violation of Civil Rights under 42 U.S.C. § 1983 against all Defendants;

    Pattern and Practice under 42 U.S.C. § 1983 against all Defendants;

    Deliberate Indifference under 42 U.S.C. § 1983 against all Defendants;

    Inadequate Training and Supervision under 42 U.S.C. § 1983 against Defendants

      Norman and Cleveland County;

    North Carolina Constitutional claim against Defendants Trammel, Norman, and


                                            2
       Cleveland County; and

     Action on Sheriff’s Bond against Defendant Liberty Mutual Insurance Company.

See Compl. (Doc. 1).2

       On March 15, 2018, Plaintiff served requests for production on Cleveland County

and Deputy Trammel, which included a request for “copies of any and all personnel records

or documents of any kind or character related to…Defendant Wilson Scott Trammel,

including but not limited to… any psychological evaluations[.]” Mot. Compel (Doc. 21)

Exs. A, E.

       In response, Cleveland County objected to the production of any of Deputy

Trammel’s personnel records until a protective order was entered. Id. at 6. Deputy

Trammel likewise refused to provide his personnel records. Id. at 7.

       A consent Protective Order was entered on June 27, 2018. (Doc. 18).

       On July 18, 2018, Plaintiff received video and audio of an interview Deputy

Trammel had given in 2016 with an agent of the North Carolina State Bureau of

Investigation. Mot. Compel (Doc. 21) at 7. Based on a statement Deputy Trammel made

in the interview regarding medication he took on the day of the shooting, counsel for

Plaintiff asked that Deputy Trammel’s “medical history” be produced along with his

personnel records. Id.


2
  Defendants’ Motion for Partial Summary Judgment is pending before the presiding District
Judge, the Honorable Martin Reidinger. The motion seeks the dismissal of the following: 1) all
claims against Deputy Trammel in his official capacity; 2) all claims against Sheriff Norman in
his individual capacity, the official capacity claim against Sheriff Norman for negligent hiring,
training, and supervision in Count Two, and all federal claims against him in his official capacity;
and 3) all claims against Cleveland County. See (Doc. 28).
                                                 3
       Plaintiff subsequently received Deputy Trammel’s personnel records and his

“medical history,” though these materials did not include records relating to any

psychological treatment. Id. at 7-8.

       During Deputy Trammel’s deposition on August 13, 2018, Plaintiff obtained

information regarding Deputy Trammel’s history of psychological treatment, which began

before he was hired and placed in the field as a patrol officer, as well as his ingestion of

100 mg of Celexa, the brand name for a selective serotonin reuptake inhibitor (SSRI)

substance called citalopram hydrobromide, on the day of the shooting. Id. at 8-9.

       Plaintiff has engaged a potential expert witness, Peter R. Breggin, M.D., who is

expected to testify regarding the effects of Celexa on a human being, including that Deputy

Trammel’s ingestion of Celexa may have played a significant role in the shooting of Mr.

Cruz-Amado, and that Deputy Trammel’s use of another antidepressant may have

exacerbated the effects of the Celexa.3 Pl.’s Br. Supp. (Doc. 22) at 2. Dr. Breggin states

that to conduct a proper investigation and render his opinions, he needs Deputy Trammel’s

medical records, including pharmacy records, work records, school records, and interviews

with people who knew him. Id. at 2-3.

       On August 20, 2018, Plaintiff served a Second Request for Production to Deputy

Trammel which requested the following:

       Any and all medical records of yours, from 21 June 2006 through the present
       date, including but not limited to any and all records relating to any
       symptoms or diagnoses for which you were prescribed any psychiatric


3
 A motion to exclude the testimony of Dr. Breggin is also pending before Judge Reidinger. See
(Doc. 30).
                                             4
       medication including but not limited to Celexa (citalopram hydrobromide),
       and any and all pharmacy records associated with any treatment.

Id. at 3 (citing Ex. E at 7 ¶ 8). A First Request for Production to Sheriff Norman similarly

requested “all medical and/or pharmacy records relating to Defendant Trammel.” Id. at 3

(citing Ex. G at 8 ¶ 1). Both Deputy Trammel and Sheriff Norman objected and refused to

provide the records. Id. at 4 (citing Ex. F at 1 ¶ 8; Ex. H at 1 ¶ 8).

       On September 28, 2018, Plaintiff filed the instant Motion to Compel Discovery,

which requests that Defendants be directed to provide medical and pharmacy records for

Deputy Trammel from ten years prior to the shooting to the present. Pl.’s Mot. Compel

(Doc. 21) at 12. Plaintiff further requests that she be reimbursed for the costs and fees

associated with compelling this discovery from Defendants. Id.

II.    Legal Principles

       Under Rule 26 of the Federal Rules of Civil Procedure,

       [p]arties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party’s claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the issues,
       and whether the burden or expense of the proposed discovery outweighs its
       likely benefit. Information within this scope of discovery need not be
       admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1).

       A district court has broad discretion in managing discovery, Lone Star Steakhouse

& Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir. 1995), including the

“discretion to determine whether discovery is relevant to a party’s claim or defense.”

Serum Source Int’l, Inc. v. GE Healthcare Bio-Sciences Corp., No. 3:16CV471, 2017 WL

                                               5
915132, at *1 (W.D.N.C. Mar. 8, 2017) (citing Watson v. Lowcountry Red Cross, 974 F.2d

482, 489 (4th Cir. 1992)).

       A party resisting discovery bears the burden of persuasion. Kinetic Concepts, Inc.

v. ConvaTec Inc., 268 F.R.D. 226, 243 (M.D.N.C. 2010).

              [W]hen challenged, threshold or apparent relevance must be
              established and, if established, the burden shifts to the resisting
              party to show lack of relevance by demonstrating that the
              requested discovery (1) does not come within the broad scope
              of relevance as defined under Fed. R. Civ. P. 26(b)(1), or (2) is
              of such marginal relevance that the potential harm occasioned
              by discovery would outweigh the ordinary presumption of
              broad discovery.

              Desrosiers v. MAG Indus. Automation Sys., LLC, 675 F.
              Supp. 2d 598, 601 (D. Md. 2009).

       Rule 37 provides that, if a motion to compel

       is granted—or if the . . . requested discovery is provided after the motion was
       filed—the court must, after giving an opportunity to be heard, require the
       party. . . whose conduct necessitated the motion, the party or the attorney
       advising that conduct, or both to pay the movant’s reasonable expenses
       incurred in making the motion, including attorney’s fees.

Fed. R. Civ. P. 37(a)(5)(A). However, payment is not required if the opposing party’s

nondisclosure was “substantially justified” or “other circumstances make an award of

expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A)(ii), (iii).

III.   Discussion

       A.     Plaintiff’s Requests for Production

       Defendants argue that Deputy Trammel’s use of medication is not relevant to the

lawfulness of his use of deadly force because the analysis turns on “objective

reasonableness.” Defs.’ Oppos. (Doc. 25) at 2-3. In support of this argument, Defendants

                                              6
cite various cases finding that the mental status of an officer in an excessive force case is

not relevant to an inquiry into his actions at the time of the alleged misconduct. Id. at 2.

       Other opinions, however, have concluded that an officer’s psychological status may

be relevant. For example, in Miller v. Pancucci, 141 F.R.D. 292, 295-96 (C.D. Cal. 1992),

the court indicated that it could “discern few more relevant documents” than those sought

by certain document requests, which included psychiatric-psychological records of the

defendant police officers, finding that they may be relevant for claims against the involved

municipality under Monell v. New York City Dept. of Social Services, 436 U.S. 658, 98

S. Ct. 2018, 56 L. Ed. 2d 611 (1978). In Soto v. City of Concord, 162 F.R.D. 603, 618

(N.D. Cal. 1995), the court found that records of defendants’ mental or psychological

conditions were relevant to an excessive force claim and concluded that the records “may

also be relevant to claims against the individual officer-defendants, as such defendants may

assert certain immunities which require an evaluation of the officers’ subjective state of

mind.” In Dorato v. Smith, 163 F. Supp. 3d 837, 884 (D.N.M. Dec. 11, 2015), the court

found that evidence of the defendant officer’s psychological health was relevant to his

credibility as a witness.

       Here, Deputy Trammel’s records could be relevant to numerous claims and

defenses. For example, Plaintiff’s Eighth Claim alleges that “Defendants Norman and

County are responsible for the deprivation of Pedro’s constitutional rights . . . because

Defendant Trammel executed Defendants’ policy or custom as stated by those whose edicts

or acts may fairly be said to represent the official policy of Defendant County when

Defendant Trammel shot and killed Pedro.” Compl. ¶ 101; see also Reaves v. Hous. Auth.,

                                              7
No. 3:10CV662-RJC-DSC, 2012 WL 1032770, at *2 (W.D.N.C. Feb. 16, 2012), report and

recommendation adopted, 2012 WL 1032748 (W.D.N.C. Mar. 27, 2012) (“Two elements

are required to properly plead and later establish municipal liability: (1) that plaintiffs’

harm was caused by a constitutional violation; and (2) if so, that the municipality is

responsible for that violation. A municipality is responsible only when it inflicts injury

through execution of a government policy or custom, whether made by its lawmakers or

by those whose acts may fairly be said to represent official policy.”)

       Plaintiff further alleges that she is entitled to punitive damages against each

Defendant. Id. at ¶ 18, 77, 85, 90-93, 106.

       For their part, Defendants have raised the defense of public official immunity with

respect to the state law claims that have been asserted against the individual Defendants.

See Answer (Doc. 4) at 4. While the defense of qualified immunity “generally turns on the

‘objective reasonableness’ of the actions” without regard to the knowledge or subjective

intent of the particular official, see Parker v. Corpening, No. 1:16-CV-23-FDW, 2018 WL

6790489, at *10 (W.D.N.C. Dec. 26, 2018) (quoting Am. Civil Libs. Union of Md., Inc.,

v. Wicomico County, Md., 999 F.2d 780, 784 (4th Cir. 1993) (quoting Anderson v.

Creighton, 483 U.S. 635, 639 (1987) (internal citations omitted)), the defense of public

official immunity under North Carolina state law “examines the officer’s subjective state

of mind.” Smith v. Garcia, No. 5:08-CV-577-D, 2010 WL 3361653, at *4 (E.D.N.C. Aug.

20, 2010) (citing Andrews v. Crump, 547 S.E.2d 117, 123 (N.C. Ct. App. 2001)).

       It also appears from the allegations in Plaintiff’s Complaint that the credibility of

the testimony of Deputy Trammel may be an important factor at trial given the limited

                                              8
number of witnesses to the shooting.

       Defendants will therefore be directed to produce materials regarding Deputy

Trammel, though they will not be required to produce records covering the entire period

requested by Plaintiff.4

       B.      Expenses and Fees

       In its discretion, at this time the Court will deny without prejudice Plaintiff’s request

for an award of expenses and fees associated with compelling the requested discovery from

Defendants. However, Plaintiff will be given leave to file a renewed motion seeking all

related attorney’s fees and costs if Defendants fail to supplement their discovery responses

as directed herein.

IV.    Conclusion

       Plaintiff’s Motion to Compel Discovery (Doc. 21) is hereby GRANTED IN PART

and DENIED IN PART as follows:

       1. Plaintiff’s Motion to Compel is GRANTED and Cleveland County, Deputy

            Trammel, and Sheriff Norman are DIRECTED to produce medical and

            pharmacy records and information for Deputy Trammel as sought by Plaintiff’s

            document requests. In particular, Cleveland County is directed to respond to

            Plaintiff’s First Request for Production ¶ 7; Deputy Trammel is directed to



4 Defendants also argue that Deputy Trammel’s medical records are not relevant to Plaintiff’s
allegations of negligent hiring, retention, and supervision because Defendants concede that Deputy
Trammel “acted under color of law and within the course and scope of his employment.” Defs.’
Oppos. (Doc. 25) at 4-8 (citing Answer (Doc. 4) ¶ 11). In light of the conclusion that the records
sought are discoverable for other purposes, the Court need not address this argument.


                                                9
            respond to Plaintiff’s First Request for Production ¶ 6 and Plaintiff’s Second

            Request for Production ¶ 8; and Sheriff Norman is directed to respond to

            Plaintiff’s First Request for Production ¶ 1.5 This production shall cover only

            the period January 1, 2013 through the present and shall be made on or before

            February 1, 2019;

       2. To the extent Plaintiff’s Motion to Compel requests an award of attorney’s fees

            and costs, the Motion is DENIED WITHOUT PREJUDICE. If Defendants

            fail to produce the materials as directed herein, Plaintiff may file a renewed

            motion seeking all related attorney’s fees and costs; and

       3. Plaintiff’s Motion to Compel is otherwise DENIED.



                                           Signed: January 9, 2019




5
  In light of the parties’ previous agreement that the documents supporting Plaintiff’s Motion to
Compel need not be sealed, see Doc. 24, as well as the lack of reference in Defendants’ Opposition
to Plaintiff’s Motion to Compel (Doc. 25) to concerns about the confidentiality of Deputy
Trammel’s information should production be ordered, the Court presumes that if such concerns
exist, the parties will address them among themselves or by way of a motion, should Court
intervention be requested.
                                               10
